DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Man et al. US Publication 2015/0032366 in view of Spears et al. US Publication 2016/0323711.

Regarding claims 16 and 1, Man teaches an advertisement distribution method [Man, 0005]), comprising: 
a server transmitting and receiving unit configured to receive location information indicating a location of a vehicle from an on-board device mounted on the vehicle (Man, the mobile device associated with a transportation vehicle and in communication with the computer server over a communications network acquiring location information of the transportation vehicle; receiving current route information associated with the transportation vehicle) [Man, 0005];
receiving location information indicating a location of a vehicle from an on-board device mounted on the vehicle (Man, acquiring location information of the transportation vehicle; receiving current route information associated with the transportation vehicle) [Man, 0005]; 
Man does not explicitly teach determining the vehicle is traveling in an area that the vehicle has visited a predetermined number of times or less, however, Man teaches determining a travel direction of the transportation vehicle; determining a current route segment of the transportation vehicle from the determined at least one route segment associated with the current route information …. filtering the at least one information element by performing at least one analytical operation on the user profile; and providing an indication of at least one of the filtered information elements at the mobile device)  [Man, 0005]. Spears teaches system and method for providing coupons or discounts (advertisements) related to retail locations [Spears, 0052]. Spears, system and method for providing coupons or discounts (advertisements) related to retail locations [Spears, 0052]. Spears further teaches prediction regarding the user's (101) likely route (1106) or reception of information regarding a selected route 1106) of the user (101). At 3204, the locations, merchants and/or offers along the user's (101) route (1106) [Spears, 0228].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Man by adopting teachings of Spears to improve the target marketing by providing advertisements that a user is more likely to consume.
Man in view of Spears teaches system and method further comprising:
when the vehicle is traveling in an area that the vehicle has visited a predetermined number of times or less (Spears, prediction regarding the user's (101) likely route (1106) or reception of information regarding a selected route 1106) of the user (101). At 3204, the locations, merchants and/or offers along the user's (101) route (1106) [Spears, 0228], extracting a facility that faces a first road located within a predetermined range based on the location information and having traffic capacity equal to or larger than a predetermined threshold (Man, filtering the at least one information element by performing at least one analytical operation on the user profile) [Man, 0005]; and 
sending advertisement information of the facility to the on-board device (Man, providing an indication of at least one of the filtered information elements at the mobile device) [Man, 0005].

Regarding claims 17, 2, 7 and 12, Man in view of Spears teaches system and method, wherein extracting, when the vehicle is traveling in the area that the vehicle has visited the predetermined number of times or less, the facility that faces the first road located within the predetermined range based on the location information and having the traffic capacity equal to or larger than the predetermined threshold includes extracting, when the vehicle is traveling in the area, the facility located within the predetermined range based on the location information, the predetermined range being a range located within a predetermined distance from a current location of the vehicle (Spears, At 3206, the distances of the locations obtained at 3204 are measured from the route (1106) or more particularly, the distances of the locations are measured from the segments of the route (1106) that are closest to such locations) [Spears, 0228].

Regarding claims 18, 3, 8 and 13, Man in view of Spears teaches system and method, wherein the traffic capacity is determined based on at least one of a width of the first road, the number of lanes of the first road, and a measured number of vehicles that pass a given point on the first road per unit time (Spears, analyzing the selected route (2202) to identify locations of interest (144) to the user (101) that are proximate to the highway exits. Hence, the area that is close to the selected route (2202) is covered by the route analyzer (1244)) [Spears, 0216].

Regarding claims 19, 4, 9 and 14, Man in view of Spears teaches system and method further comprising storing identification information of the first road and identification information of the facility in association with each other (Spears, The location provider (140) is configured to determine locations (144) along the route (1106) that will likely be of interest to the user (101) and provide information related to the locations of interest (144) to the portal (143). It would have been obvious to one of ordinary skill in the art that Spears teaches system and method for storing association of facilities with the street they are located on) [Spears, 0192].

Regarding claims 20, 5, 10 and 15, Man in view of Spears teaches system and method, wherein the facility that faces the first road includes a facility having an entrance or a front door located on a first road side (Spears, see at least Fig. 31 and associated disclosure].

Regarding claim 6, as responded to in response to claims 16 and 1, Man teaches an advertisement system and method using an on-board device mounted on a vehicle, comprising: 
a control unit configured to obtain location information indicating a location of the vehicle (Man, acquiring location information of the transportation vehicle; receiving current route information associated with the transportation vehicle) [Man, 0005, also see at least Fig. 2c and associated disclosure]; and 
Man does not explicitly teach determining the vehicle is traveling in an area that the vehicle has visited a predetermined number of times or less, however, Man teaches determining a travel direction of the transportation vehicle; determining a current route segment of the transportation vehicle from the determined at least one route segment associated with the Spears, system and method for providing coupons or discounts (advertisements) related to retail locations [Spears, 0052]. Spears further teaches prediction regarding the user's (101) likely route (1106) or reception of information regarding a selected route 1106) of the user (101). At 3204, the locations, merchants and/or offers along the user's (101) route (1106) [Spears, 0228].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Man by adopting teachings of Spears to improve the target marketing by providing advertisements that a user is more likely to consume.
Man in view of Spears teaches system and method further comprising:
a transmitting and receiving unit configured to when, based on the location information (Man, receiving current route information associated with the transportation vehicle) [Man, 0005], the vehicle is traveling in an area that the vehicle has visited a predetermined number of times or less (Spears, prediction regarding the user's (101) likely route (1106) or reception of information regarding a selected route 1106) of the user (101). At 3204, the locations, merchants and/or offers along the user's (101) route (1106) [Spears, 0228], send the location information to a predetermined information processing device (Man, receiving current route information associated with the transportation vehicle) [Man, 0005], and 
receive, from the predetermined information processing device, advertisement information of a facility that faces a first road located within a predetermined range based on the location information and having traffic capacity equal to or larger than a predetermined threshold (Spears, analyzing the selected route (2202) to identify locations of , 
wherein the control unit is configured to output the advertisement information to a predetermined display device in the vehicle [Man, see at least Fig. 2b, 2c and associated disclosure].

Regarding claim 11, as responded to in response to claims 16 and 1, Man teaches an advertisement system and method using an on-board device mounted on a vehicle, comprising: 
an on-board device mounted on a vehicle configured to obtain location information indicating a location of the vehicle (Man, method performed by one of a mobile device and a computer server) [Man, 0005], and
Man does not explicitly teach determining the vehicle is traveling in an area that the vehicle has visited a predetermined number of times or less, however, Man teaches determining a travel direction of the transportation vehicle; determining a current route segment of the transportation vehicle from the determined at least one route segment associated with the current route information …. filtering the at least one information element by performing at least one analytical operation on the user profile; and providing an indication of at least one of the filtered information elements at the mobile device)  [Man, 0005]. Spears teaches system and method for providing coupons or discounts (advertisements) related to retail locations [Spears, 0052]. Spears, system and method for providing coupons or discounts (advertisements) related to retail locations [Spears, 0052]. Spears further teaches prediction regarding the user's (101) likely route (1106) or reception of information regarding a selected route 1106) of the user (101). At 3204, the locations, merchants and/or offers along the user's (101) route (1106) [Spears, 0228].

Man in view of Spears teaches system and method further comprising:
 send the location information when, based on the location information (Man, the mobile device associated with a transportation vehicle and in communication with the computer server over a communications network acquiring location information of the transportation vehicle; receiving current route information associated with the transportation vehicle) [Man, 0005], the vehicle is traveling in an area that the vehicle has visited a predetermined number of times or less (Spears, prediction regarding the user's (101) likely route (1106) or reception of information regarding a selected route 1106) of the user (101). At 3204, the locations, merchants and/or offers along the user's (101) route (1106) [Spears, 0228]; and 
an information processing device configured to 
receive the location information indicating the location of the vehicle from the on-board device (Man, receiving current route information associated with the transportation vehicle) [Man, 0005], 
extract a facility that faces a first road located within a predetermined range based on the location information and having traffic capacity equal to or larger than a predetermined threshold (Man, filtering the at least one information element by performing at least one analytical operation on the user profile) [Man, 0005, also see at least Fig. 2b, 2c and associated disclosure], and 
send advertisement information of the facility to the on-board device (Man, providing an indication of at least one of the filtered information elements at the mobile device) [Man, 0005], wherein the on-board device is further configured to receive the advertisement information from the information processing device, and output the advertisement information to a predetermined display device in the vehicle [Man, see at least Fig. 2b, 2c and associated disclosure].



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action.
Postrel et al. US Publication 2012/0271717 teaches system and method for generating location based purchase incentives based on predicted route of travel.
Gerard et al. US Publication 2015/0142561 teaches system and method for selecting merchants who are located proximate to the predicted travel route of a consumer, based on consumer’s payment transaction at a transit facility (a location of the consumer).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


December 2, 2021